Name: Decision of 11 March 1965 of the Representatives of the Governments of the Member States, meeting within the Special Council of Ministers, amending the Decision of 9 July 1957 concerning the terms of reference and rules of procedure of the Mines Safety Commission
 Type: Decision
 Subject Matter: construction and town planning;  politics and public safety;  EU institutions and European civil service;  organisation of work and working conditions;  coal and mining industries
 Date Published: 1965-03-22

 Avis juridique important|41965D0322(01)Decision of 11 March 1965 of the Representatives of the Governments of the Member States, meeting within the Special Council of Ministers, amending the Decision of 9 July 1957 concerning the terms of reference and rules of procedure of the Mines Safety Commission Official Journal 046 , 22/03/1965 P. 0698 - 0699 Finnish special edition: Chapter 5 Volume 1 P. 0031 Swedish special edition: Chapter 5 Volume 1 P. 0031 Danish special edition: Series I Chapter 1965-1966 P. 0036 English special edition: Series I Chapter 1965-1966 P. 0041 Greek special edition: Chapter 05 Volume 1 P. 0020 Spanish special edition: Chapter 05 Volume 1 P. 0041 Portuguese special edition Chapter 05 Volume 1 P. 0041 COUNCIL DECISION of 11 March 1965 of the Representatives of the Governments of the Member States, meeting within the Special Council of Ministers, amending the Decision of 9 July 1957 concerning the terms of reference and rules of procedure of the Mines Safety Commission THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE SPECIAL COUNCIL OF MINISTERS, Having regard to the Decision of 9 July 1957 concerning the terms of reference and rules of procedure of the Mines Safety Commission; Having regard to the proposal from the High Authority of 7 January 1964; Whereas this Decision does not affect Article 118 of the Treaty establishing the European Economic Community; HAVE DECIDED AS FOLLOWS: Article 1For the terms of reference of the Mines Safety Commission, as determined by the Decision of 9 July 1957, there shall be substituted those set out in the Annex to this Decision. Article 2For Article 17 of the rules of procedure of the Mines Safety Commission annexed to the Decision of 9 July 1957, there shall be substituted the following: "Should the Safety Commission or the Select Committee consider it advisable to assemble information in the fields for which it is responsible, it shall address requests to that and to the Governments of the Member States." This Decision was adopted at the 100th meeting of the Council held on 11 March 1965. For the Council The President M. MAURICE-BOKANOWSKI ANNEX Terms of reference of the Mines Safety and Health Commission 1. The Safety and Health Commission shall follow developments in safety and in the prevention of occupational risks to health in coal mines, including the development of rules made to those ends by the public authorities, and shall assemble all necessary information on the progress made and the pratical results obtained in these fields. In order to obtain the necessary information, the Safety and Health Commission shall apply to the Governments concerned. The Safety and Health Commission shall make use of the information in its possession and shall submit proposals to the Governments for the improvement of safety and health in coal mines. 2. The Safety and Health Commission shall assist the High Authority in seeking a method of compiling comparable statistics in respect of accidents and injury to health caused by working in coal mines. 3. The Safety and Health Commission shall ensure that the appropriate information assembled by it is swiftly communicated to the quarters concerned (in particular the competent authorities and employers "and workers" organisations). 4. The Safety and Health Commission shall, by regular contact with the Governments, keep itself informed of the steps taken to follow up proposals made by the Conference on Safety in Coal Mines, and also those drawn up by itself. 5. The Safety and Health Commission shall propose such studies and research as seem to it to be the most appropriate for the improvement of safety and health in coal mines, and shall specify how they may best be put into effect. 6. The Safety and Health Commission shall facilitate the exchange of information and of experience between persons responsible for safety and the maintenance of healthy working conditions, and shall propose measures appropriate to that end (e.g. organisation of study visits, setting up of documentation services). 7. The Safety and Health Commission shall propose suitable measures for establishing the necessary liaison between the rescue services of Community countries. 8. The Safety and Health Commission shall submit an annual report to the Governments meeting within the Council, and to the High Authority, on its activities and on developments in the fields of safety and health in the coal mines of the various Member States. At such time it shall in particular study the statistics compiled in those fields.